Case 2:19-cr-00159-SM-JVM Document 11 Filed 08/29/19 Page 1 of 1
MINUTE ENTRY

ROBY, M.J.
AUGUST 29, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL

VERSUS NO. 19-159

KEVIN RICHARDSON SECTION E
CRIMINAL ARRAIGNMENT.

APPEARANCES: X DEFENDANT
X_ COUNSEL FOR DEFENDANT (Retained) JOHN HALL THOMAS

 

xX. X ASSISTANT U.S. ATTORNEY TRACEY KNIGHT

 

__INTERPRETER SWORN
(TIME: M_ to M)

X/ READING OF THE INDICTMENT: READ &WAIVED SUMMARIZED

“X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY

“X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS

‘X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

_/DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
M DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

NOTICE: X / PRE-TRIAL CONFERENCE: OCTOBER 22, 2019 AT 10:00 AM
BEFORE UNITED STATES DISTRICT JUDGE SUSIE MORGAN
_X/ TRIAL: NOVEMBER 4, 2019 AT 9:00 AM

BEFORE UNITED STATES DISTRICT JUDGE SUSIE MORGAN

U

 

MJSTAR: 00: 032

 

 

 
